Exhibit 99.1 CNH INDUSTRIAL N.V. QUARTERLY REPORT FOR THE THREE MONTHS ENDED MARCH 31, 2017 TABLE OF CONTENTS INDEX Page PART I – FINANCIAL INFORMATION Condensed consolidated balance sheets as of March 31, 2017 (unaudited) and December31, 2016 1 Condensed consolidated statements of operations for the three months ended March 31, 2017 and 2016 (unaudited) 2 Condensed consolidated statements of comprehensive income for the three months ended March 31, 2017 and 2016 (unaudited) 3 Condensed consolidated statements of cash flows for the three months ended March 31, 2017 and 2016 (unaudited) 4 Condensed consolidated statements of changes in equity for the three months ended March 31, 2017 and 2016 (unaudited) 5 Notes to condensed consolidated financial statements (unaudited) 6 Management’s discussion and analysis of financial condition and results of operations 36 Quantitative and qualitative disclosures about market risk 46 PART II – OTHER INFORMATION Legal proceedings 47 Risk factors 47 Unregistered sales of equity securities and use of proceeds 47 Default upon senior securities 47 Mine safety disclosures 47 Other information 47 PART I – FINANCIAL INFORMATION CNH INDUSTRIAL N.V.
